Exhibit 10.2

Summary of November 7, 2006 Performance Bonus Awards

On November 7, 2006, the Compensation and Human Resources Committee of the Board
of Directors (the “Committee”) of Silicon Graphics, Inc. (the “Company”)
approved performance bonus awards under the FY2007 SGI Cash Bonus Plan (the
“Bonus Plan”) for certain of the Company’s executives, including all executive
officers other than the Chief Executive Officer. The Bonus Plan is an annual,
performance-based incentive plan for designated employees, managers and
executives not otherwise participating in a commission-based sales compensation
plan. The primary purpose of the bonus plan is to align and motivate all
participants behind a consistent set of companywide financial metrics. The
performance goals for executive participants are comprised of corporate
financial objectives, weighted at 70% of the total bonus target (consisting of
revenue and operating income targets, each weighted at 35% of the total bonus
target), and functional/individual objectives identified by the senior
management team or Chief Executive Officer, as appropriate, weighted at 30% of
the total bonus target.

Participating executive officers are eligible for target bonus amounts based on
a percentage of their base salary ranging from 40% to 100%, depending on the
participant’s position. The maximum bonus opportunity for executive officers
under the Bonus Plan ranges from 54% to 135% of base salary, depending on the
participant’s position. Participants will receive the maximum bonus opportunity
only if each of the corporate performance measures exceed full achievement, up
to the maximum allowed by the plan, and individual performance measures
established are fully achieved.

The following table sets forth the base salary, bonus target and maximum bonus
opportunity, as a percentage of base salary, for the awards under the Bonus Plan
made to the Company’s named executive officers on November 7, 2006 (other than
Chief Executive Officer, who did not receive an award on such date).

 

Name and Title

   Target     Maximum     Base Salary

Kathy Lanterman, Senior Vice President and Chief Financial Officer

   50 %   67.5 %   $ 310,000

Eng Lim Goh, Senior Vice President and Chief Technology Officer

   50 %   67.5 %   $ 328,500

Barry Weinert, Vice President and General Counsel

   40 %   54 %   $ 250,000

The actual bonuses payable under the Bonus Plan, if any, will vary depending on
the extent to which actual performance meets, exceeds or falls short of the
objectives. At the end of the performance period, which aligns with the fiscal
year, achievement of the objectives will be evaluated by the Committee and the
amount of any bonus will be determined. Awards for the corporate and individual
objective components of the Bonus Plan will be determined separately and added
together to determine the total payment; however, no bonus payment will be made
unless a minimum threshold of corporate financial achievement is attained. The
Committee retains the discretion to reduce or increase the bonus amount
otherwise payable under the Bonus Plan based on actual performance. The
Committee may terminate or modify the Bonus Plan at any time.

On November 7, 2006, the Committee also approved a separate special performance
bonus for Kathy Lanterman, the Company’s Senior Vice President and Chief
Financial Officer, of up to $150,000 based on the achievement of certain
performance metrics. The performance metrics are tied to the Company’s
successful emergence from Chapter 11 proceedings and the completion of the
Company’s audit, preparation of financial statements and SEC reporting
obligations for fiscal 2006 and the first quarter of fiscal 2007. The
performance period ends on November 30, 2006 at which time the achievement of
the metrics will be evaluated by the Committee and the amount of any special
bonus will be determined.

 

1